Citation Nr: 9927314	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-00 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for osteochondritis 
dissecans, right knee, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1960 to 
March 1964.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1996 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).  In that decision, the RO continued the 
10 percent evaluation for osteochondritis dissecans, right 
knee.  In a June 1998 decision, the hearing officer granted a 
20 percent evaluation for osteochondritis dissecans, right 
knee.

The Board notes that in the rating decision on appeal, the RO 
continued the 40 percent evaluation for spondylolisthesis, 
L3-L4.  The appellant appealed the continuation of the 
40 percent evaluation.  In a June 1998 rating decision, the 
RO granted a 60 percent evaluation for spondylolisthesis, L3-
L4.  The RO determined that this issue was no longer on 
appeal, as the appellant was now at the maximum evaluation 
for the lumbar spine, and did not certify the issue for 
appeal.  The Board agrees, as an evaluation in excess of 60 
percent is not available for the appellant's service-
connected spondylolisthesis, L3-L4.  See Mintz v. Brown, 6 
Vet. App. 277, 283 (1994); see also AB v. Brown, 6 Vet. App. 
35, 38 (1993) (a claim remains in controversy where less than 
the maximum available benefit is awarded).

Review of the record reveals that the RO did not expressly 
consider referral of the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998).  This regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(hereinafter "the Court")) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance; 
however, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Although the RO did not 
expressly consider 38 C.F.R. § 3.321(b)(1), the Board has 
reviewed the record with these mandates in mind and finds no 
basis for further action on this question.  VAOPGCPREC. 6-96 
(1996).


FINDINGS OF FACT

1.  The appellant's right knee has traumatic arthritis and 
limitation of motion.

2.  Osteochondritis dissecans, right knee is currently 
manifested by no more than moderate functional impairment as 
to instability of the knee.


CONCLUSIONS OF LAW

1.  The appellant's osteochondritis dissecans, right knee 
warrants a separate 10 percent disability rating based upon 
traumatic arthritis and limitation of motion.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59; 
Part 4, Diagnostic Code 5010 (1998).

2.  Osteochondritis dissecans, right knee, is no more than 
20 percent disabling based upon instability of the knee.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.40, 
4.45, 4.59; Part 4, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased evaluation for osteochondritis dissecans, right 
knee, is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  
That is, his assertion that his service-connected disability 
has worsened raises a plausible claim.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant has 
been recently examined and his medical records have been 
obtained.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  All relevant facts on this issue have been properly 
developed and the duty to assist has been met.  38 U.S.C.A. 
§ 5107(a).

Service connection for osteochondritis dissecans, right knee, 
was granted by means of an August 1964 rating decision and 
assigned a 10 percent evaluation.  During the pendency of the 
appeal, in a June 1998 decision, the hearing officer granted 
a 20 percent evaluation for the right knee.  The appellant 
has not stated whether he is satisfied with the 20 percent 
evaluation; however, it is presumed that he is seeking the 
maximum benefit allowed by law and regulation, and "it 
follows that such a claim remains in controversy where less 
than the maximum available benefit is awarded."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).

A January 1996 VA outpatient treatment report reveals that 
the appellant reported that his right knee was giving out 
despite the knee brace he was wearing.  Examination of the 
right knee revealed no effusion, full range of motion, and no 
crepitation.  The assessment was degenerative joint disease 
of the right knee with laxity.  In March 1996, the appellant 
reported intermittent right knee pain for the last 30 years, 
which had increased in the last two to three days.  
Examination of the right knee revealed no effusion or 
crepitus.  The diagnostic impression was right knee pain 
probably secondary to post traumatic arthritis.

In April 1996, the appellant reported that his right knee was 
"giving way" with activity.  Physical examination revealed 
range of motion of 0 degrees to 120 degrees.  There was no 
effusion.  There was no joint line tenderness.  The right 
knee was stable to varus/valgus and anterior/posterior stress 
tests.  The VA examiner noted that there was a trace of 
anterior drawer sign. There was moderate quadriceps atrophy 
on the right compared to the left.  The impression was right 
knee pain with occasional instability.  The VA examiner noted 
that there was no evidence of instability on examination.  
That same month, the appellant complained of right knee pain.  
Examination of the right knee revealed range of motion of 
0 degrees to 107 degrees.  Motor strength was 4/5 in the 
right quadriceps and 4/5 in the right hamstring.  The 
appellant reported that his pain was 8 to 9 on a scale from 1 
to 10.  The VA physical therapist stated that the right knee 
was tender to palpation on the medial and lateral joint 
lines.  There was no edema.  Lachman's was negative.  The 
medial and lateral stress tests were negative

The appellant underwent a VA examination in September 1996.  
The appellant reported that he had occasional effusion and 
soreness, which would get worse with exercise.  Examination 
of the appellant's right knee revealed motor strength of 5/5 
as to the iliopsoas and quadriceps.  Deep tendon reflexes 
were 1 - 2+ of the right patella and 1+ on the right 
Achilles.  There was no sensory deficit in the right lower 
extremity.  The VA examiner stated that the appellant had 
mild to moderate crepitus on the right knee.  There was no 
effusion, no erythema, and no tenderness.  The VA examiner 
stated that the appellant had full range of motion of the 
right knee.  Extension was 0 degrees and flexion was 
approximately 120 degrees.  The VA examiner noted that the 
appellant had some limitation of flexion.  X-rays taken of 
the right knee at that time revealed mild degenerative joint 
disease.

The appellant had an RO hearing in December 1997.  He stated 
that he had problems walking up steps.  He stated that he had 
lost strength in his right knee.  The appellant alleged that 
his right knee had diminished considerably.  He stated that 
he had been doing construction work and with his back and 
knee problems, he was unable to work in construction.

In February 1998, the appellant underwent a VA examination.  
He reported that his right knee would give way and that he 
would get minor swelling.  He stated that the pain was 
aggravated with standing more than 30 minutes or walking more 
than two or three city blocks.  The appellant stated that the 
pain significantly limited his ability to work.  The VA 
examiner noted that the appellant was holding a cane in the 
right hand and limping.  Examination of the right knee 
revealed no deformity, swelling, erythema, or warmth  There 
was tenderness over the lateral aspect of the femur bone.  
Range of motion was 10 degrees to 130 degrees with some pain 
and crepitus.  The diagnosis was right knee degenerative 
joint disease.  An MRI taken of the right knee at that time 
revealed deformity and depression of the posterolateral 
tibial plateau with underlying cystic changes consistent with 
an old injury.  The findings were consistent with a tear of 
the posterior horn of the lateral meniscus.  There were 
degenerative changes involving the medial joint compartment 
and patellofemoral joint space.

Service-connected disabilities are rated in accordance with a 
schedule of ratings that are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1998).

For purposes of the appeal, the Board will separately address 
limitation of motion of the right knee and instability of the 
right knee.

I.  Limitation of motion

In a General Counsel opinion, VAOGCPREC 23-97 (July 1, 1997), 
General Counsel established that when a claimant has 
arthritis and is rated under instability of the knee, that 
those two disabilities may be rated separately under 38 
C.F.R. Part 4, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257.  See also VAOPGCPREC 9-98 (August 14, 1998).  
Diagnostic Codes 5003 and 5010 require that degenerative 
arthritis be established by x-ray findings and that 
degenerative arthritis will be rated on the basis of 
limitation of motion.  See 38 C.F.R. Part 4, Diagnostic Codes 
5003, 5010 (1998).  When, however, limitation of motion of 
the specific joint or joints is noncompensable under the 
appropriate Diagnostic Codes, an evaluation of 10 percent is 
for application for such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Id.

Under Diagnostic Code 5260, flexion limited to 60 degrees 
warrants a 0 percent evaluation; flexion limited to 45 
degrees warrants a 10 percent evaluation; flexion limited to 
30 degrees warrants a 20 percent rating; and flexion limited 
to 15 degrees warrants a 30 percent evaluation.  38 C.F.R. 
Part 4, Diagnostic Code 5260 (1998).  Under Diagnostic Code 
5261, extension limited to 5 degrees warrants a 0 percent 
evaluation; extension limited to 10 degrees warrants a 10 
percent evaluation; extension limited to 15 degrees warrants 
a 20 percent evaluation; extension limited to 20 degrees 
warrants a 30 percent evaluation; extension limited to 30 
degrees warrants a 40 percent evaluation; and extension 
limited to 45 degrees warrants a 50 percent evaluation.  
38 C.F.R. Part 4, Diagnostic Code 5261 (1998).

The appellant has been diagnosed with traumatic arthritis, 
which is supported by x-ray findings.  He also has limitation 
of motion, as evidenced in the VA medical records.  In 
January 1996, he had full range of motion.  In April 1996, 
the appellant's range of motion was 0 degrees to 120 degrees 
and 0 degrees to 107 degrees.  In September 1996, the 
appellant's range of motion was 0 degrees to 120 degrees.  In 
February 1998, the appellant's range of motion was 10 degrees 
to 130 degrees.  The Board has determined that the 
preponderance of the evidence establishes that the limitation 
of motion in the appellant's right knee is noncompensable, 
see 38 C.F.R. Part 4, Diagnostic Codes 5260, 5261; however, a 
10 percent is warranted based on the x-ray evidence of 
arthritis, pain, and limitation of motion; see 38 C.F.R. Part 
4, Diagnostic Code 5010.

The Board is aware that in February 1998, the VA examiner 
stated that the appellant had limitation of extension of 
10 degrees.  Such limitation would be compensable under 
Diagnostic Code 5261; however, the Board finds that the 
preponderance of the evidence has established that the 
appellant's extension has been 0 degrees and that it is 
flexion that is limited in motion and which is 
noncompensable.  

The Board finds that an evaluation in excess of 10 percent is 
not warranted.  An increased evaluation may be based on 
either actual limitation of motion or the functional 
equivalent of limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 4.40, 4.45).  
The appellant has complained of pain.  In April 1996, it was 
noted that the appellant had atrophy in his right quadriceps 
when compared to the left.  His motor strength was 4/5 in the 
right quadriceps and hamstring.  Thus, there is evidence of 
weakened movement.  No examiner, however, has made specific 
findings as to excessive fatigability or incoordination of 
movement.  See 38 C.F.R. §§ 4.40, 4.45 (1998).  The 
appellant's range of motion has mostly been 0 degrees to 
120 degrees.  Such limitation of motion would not assist the 
appellant in obtaining an evaluation in excess of 10 percent.  
See 38 C.F.R. Part 4, Diagnostic Codes 5260, 5261.  
Additionally, in February 1998, the VA examiner stated that 
the appellant had limitation of extension of 10 degrees, 
which would warrant no more than a 10 percent evaluation 
under Diagnostic Code 5261.  See 38 C.F.R. Part 4, Diagnostic 
Code 5261.

The Board finds that the appellant's functional impairment, 
based on the evidence described above, is indicative of no 
more than slight functional impairment due to pain or any 
other factor and thus no more than a 10 percent evaluation is 
warranted.  The evidence establishes the presence of limited 
motion and serves as the basis for the award of the separate 
10 percent evaluation.  This evaluation is consistent with 
the assignment of the minimum compensable evaluation for the 
joint when there is periarticular pathology productive of 
painful motion.  38 C.F.R. § 4.59 (1998).  However, neither 
the appellant nor the examiners have identified functional 
impairment which is more than that contemplated by the 
evaluation.  In order to warrant an evaluation in excess of 
10 percent there must be the actual or functional equivalent 
of limitation of flexion to 30 degrees or the actual or 
functional equivalent of limitation of extension to 15 
degrees.  See 38 C.F.R. Part 4, Diagnostic Codes 5260, 5261.  
The preponderance of the evidence has shown that there is no 
limitation of extension.  In regard to limitation of flexion, 
there have been complaints of pain and some limited flexion.  
Accepting the evidence as true, there is nothing that 
reflects that there is the functional equivalent of 
limitation of flexion to 30 degrees due to any factor.  The 
fact that the appellant stated that his right knee affected 
his ability to work does not provide a basis for awarding an 
increased evaluation without objective medical documentation 
establishing a greater degree of impairment.  The 
preponderance of the evidence reflects that there is no more 
than the functional equivalent of minimal limitation of 
motion and there is no doubt to be resolved.

As stated above, the evidence supports a separate 10 percent 
evaluation based upon the appellant's traumatic arthritis and 
limitation of motion with pain.  However, as noted above, no 
other significant functional impairment has been identified 
so as to warrant an evaluation in excess of the 10 percent. 

II.  Instability

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
recurrent subluxation or lateral instability of a knee; a 20 
percent evaluation is assigned when the recurrent subluxation 
or lateral instability is shown to be moderate; and a 30 
percent evaluation is assigned for when it is severe.  38 
C.F.R. Part 4, Diagnostic Code 5257 (1998).  

The Board notes that the appellant entered a claim to the 
effect that his disability was more severe than evaluated.  
To that extent, he was correct, and the evaluation was 
increased from 10 percent to 20 percent while the case was in 
appellate status.  As noted above, the Board has awarded a 
separate 10 percent evaluation for the limitation of function 
due to the arthritis.

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an increased 
evaluation above 20 percent for osteochondritis dissecans, 
right knee.  In January 1996, the appellant reported that his 
right knee was giving out on him despite wearing the knee 
brace.  The VA examiner determined that the appellant had 
degenerative joint disease of the right knee with laxity.  In 
April 1996, examination of the right knee revealed negative 
varus/valgus or anterior/posterior stress tests, but revealed 
a trace of anterior drawer sign; however, the VA examiner 
noted that there was no evidence on examination of laxity.  
At his December 1997 RO hearing, the appellant testified that 
his knee would give out on him regularly.  The Board finds 
that such evidence is indicative of no more than a 20 percent 
evaluation as there is no objective evidence which would 
substantiate a finding of more than moderate recurrent 
subluxation or lateral instability of the knee.

An evaluation in excess of 20 percent based on instability or 
subluxation is not warranted.  A 20 percent evaluation under 
Diagnostic Code 5257 contemplates moderate impairment of the 
knee as to recurrent subluxation or lateral instability.  See 
38 C.F.R. Part 4, Diagnostic Code 5257.  The evidence has not 
established that the appellant has any more than moderate 
recurrent subluxation or right lateral instability.  In 
January 1996, the VA examiner entered a diagnosis of 
degenerative joint disease of the right knee with laxity.  In 
April 1996, the VA examiner stated that there was no evidence 
of instability.  That same month, Lachman's was negative.  
The evidence tends to establish that there is no subluxation 
and if instability occurs, it is infrequent.  Although there 
has been some evidence of laxity, the cumulative evidence is 
representative of no more than moderate lateral instability.

The Board notes that the Court has held that DeLuca is not 
applicable to Diagnostic Code 5257.  Johnson v. Brown, 9 Vet. 
App 7, 11 (1996).  In that case, the Court stated the 
following:

With regard to the appellant's claim for 
a compensable rating for subluxation of 
the left knee, the [Board] evaluated the 
claim under D[iagnostic] C[ode] 5257. 
This D[iagnostic] C[ode] is not 
predicated on loss of range of motion, 
and thus §§ 4.40 and 4.45, with respect 
to pain, do not apply.  Instead, 
D[iagnostic] C[ode] 5257 provides that 
recurrent subluxation or lateral 
instability is ratable at 10[ percent] 
when "slight," thus providing a minimum 
10[ percent] rating for this condition, 
cf. D[iagnostic] C[ode] 5257, and at 
20[ percent] when the condition is 
"moderate."

Id.  Thus an evaluation in excess of 10 percent cannot be 
granted based upon DeLuca

The appellant is competent to report his symptoms.  As to an 
increased evaluation for the instability in the right knee, 
the Board attaches far greater probative weight to the 
clinical findings of skilled, unbiased professionals than to 
the appellant's statements, even if sworn, in support of a 
claim for monetary benefits.  An evaluation in excess of 20 
percent for osteochondritis dissecans, right knee, based upon 
severe instability or recurrent subluxation of his knee, is 
not warranted.  To this extent, the preponderance of the 
evidence is against his claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b) (West 1991).  



ORDER

A separate 10 percent evaluation for osteochondritis 
dissecans, right knee, is granted based upon traumatic 
arthritis and limitation of motion, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.  

An increased evaluation for osteochondritis dissecans, right 
knee, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

